DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation detailing “said stop incapable of passing through said lanyard buckle” was not supported in the originally filed disclosure. There is support for the stop to abut the buckle and prevent the lanyard from further extending outward from the belt. However, there was no teaching that the stop was sized to be incapable of passing through said lanyard buckle. A stop can function as a stop against the buckle and also be shaped and constructed so that it can be manipulated to be passed through the buckle. There was no disclosure supporting that the stop was incapable of passing through the lanyard buckle and therefore, the limitation requiring this is considered new matter.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colorado (US 2010/0193288) in view of Jordan (US 5,970,517).
In regard to claim 1, Colorado teaches a belt for a user (paragraph 0002) comprising: a belt body (belt: 430 with bailout pouch: 20) having a first end and a belt buckle secured to the first end of said belt body (see figures 4A, 4B and 5); a lanyard buckle (descender device: 450) attached to the first end of the belt body (see 450 attached via strap 460 to first end of belt body: figure 4A); a lanyard having first and second ends (bailout rope/lanyard: 50 see first end of 50 attached to hook 340 and second end/proximal end 310), said lanyard (50) extending from a lanyard channel (channel formed within pouch: 20) formed in said belt body (belt body: 430 and 20: figure 4B) and routed through said lanyard buckle (450) to guide said lanyard along said belt body (Figure 4B detailing lanyard extending from channel and routed through buckle along belt body), and a stop (knot: 320) disposed on said lanyard between said first and second ends (paragraph 0038), said stop (320) incapable of passing through said lanyard buckle (450) to permit only a length of the lanyard to be removed from the belt (paragraph 0038 and paragraph 0037 detailing descender device is ring 450 and knot/stop 320 when they reach descender device: 450 will not pass through/incapable of passing through); and an attachment hook (connector device: 340) disposed on said first end of the lanyard for securing said user to said object (figure 4A: paragraphs 0034 and 0036).   
 	However, Colorado fails to specifically teach the second end of the belt passing through to the buckle of the first end of the belt body.
 	Jordan teaches a belt body with a first end, a second end and a belt buckle (see figure 3). The belt buckle 26 is attached to a first end 24 and the second end of the belt is looped through the belt buckle 26 and capable of being tightening to fit the user’s waist properly (column 5, lines 52-59). 
 	It would have been obvious to one having ordinary skill in the art to have provided the belt of Colorado with the second end of a belt attaching to a belt buckle as taught by Jordan, since the belt of Colorado provided with a means on each of the first and second ends to secure the belt around a user’s waist would provide a belt that can remain in place without being held by the user. Colorado, Jordan, and Applicant’s invention are all in the same field of endeavor teaching belt articles worn around a wearer. Further, it would have been obvious that a belt would have some connector means on each belt end to connect the belt ends creating a loop that can be worn around the user’s waist without having to be held in place by the user hand. 
 	Further, Colorado fails to teach the attachment hook being a carabineer.
 	Jordan teaches a lanyard with an attachment device being a carabineer (figures 3 and 4, identifiers 30).  
 	It would have been obvious to one having ordinary skill in the art to have provided the attachment device of the hook of Colorado being a carabineer as taught by Jordan, since the attachment hook of Colorado being a carabineer would provide a means to more securely attach the user to items so they can rappel to safety. Both Colorado and Jordan are in the same field of endeavor teaching rappel devices that attach to items so the user can safely exit a high height situation.

	In regard to claim 2, Colorado teach an attachment pouch (230) for storing the attachment hook when not in use (figures 4B).  Jordan teaches the attachment hook being a carabiner (identifier 30) as described above.

 	In regard to claim 7, Colorado teaches a belt for securing a user to an object comprising: a belt body (belt: 430 and bailout pouch: 20) having a first end (see figures 4A, 4B); a lanyard buckle attached to the first end of the belt body (buckle/descender device: 450 is attached via strap 460 to belt body); a belt buckle secured to the first end of said belt body (see buckle at end of belt 430) and adapted to be secured around the user’s waist (see figure 5); a lanyard (bailout rope: 50) having first and second ends (first end attached to hook 340 and second/proximal end: 310), said lanyard (50) passing through the lanyard buckle (450) between the first and second ends thereof and extendable from a lanyard channel (see figures 4A and 4B); a stop (knot: 320) disposed on the lanyard between said first and second ends, said stop (320) incapable of passing through said lanyard buckle (450) to permit only a length of the lanyard to be removed from the belt (paragraph 0038 and paragraph 0037 detailing descender device is ring 450 and knot/stop 320 when they reach descender device: 450 will not pass through/incapable of passing through); an attachment device (hook: 340) disposed on said first end of the lanyard (see figure 4A) for securing said user to an object (paragraph: 0034 and 0036); and an attachment pouch (440) for storing the attachment device when not in use (figures 4A, 4B). 
 	However, Colorado fails to specifically teach the second end of the belt passing through to the buckle of the first end of the belt body.
 	Jordan teaches a belt body with a first end, a second end and a belt buckle (see figure 3). The belt buckle 26 is attached to a first end 24 and the second end of the belt is looped through the belt buckle 26 and capable of being tightening to fit the user’s waist properly (column 5, lines 52-59). 
 	It would have been obvious to one having ordinary skill in the art to have provided the belt of Colorado with the buckle and second end attachment as taught by Jordan, since the belt of Colorado provided with a second end of the belt capable of connecting with the first end of the belt would provide a belt that can be fastened around a user. Both Colorado and Jordan are in the same filed of endeavor teaching belts worn around the waist. Further, it would have been obvious that a belt would have some connector means on each belt end to connect the belt ends creating a loop that can be worn around the user’s waist without having to be held in place by the user hand. 
 	Further, Colorado fails to teach the attachment device being a carabineer.
 	Jordan teaches a lanyard with an attachment device being a carabineer (figures 3 and 4, identifiers 30).  
 	It would have been obvious to one having ordinary skill in the art to have provided the attachment device of the hook of Colorado being a carabineer as taught by Jordan, since the attachment device of Colorado being a carabineer would provide a means to more securely attach the user to items so they can rappel to safety. Both Colorado and Jordan are in the same field of endeavor teaching rappel devices that attach to items so the user can safely exit a high height situation.
Claims 4-5 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colorado (US 2010/0193288) and Jordan (US 5,970,517) and in further view of Kalomeris (US 4,525,879).
 	Colorado and Jordan teach a belt as described above in claims 1 and 7. However, Colorado and Jordan fail to teach a hidden pocket formed in the belt body disposed on an inside surface of the belt. 
 	In regard to claims 4-5 and 9-10, Kalomeris teaches a belt with a hidden pocket formed in the belt body disposed on an inside surface (see figures 1-3; column 2, lines 4-17).
 	It would have been obvious to one having ordinary skill in the art to have provided the belt of Colorado with the hidden pocket of Kalomeris, since the belt of Colorado provided with a hidden pocket would provide a place to store items that are not visible to onlookers. Colorado, Jordan, Kalomeris, and Applicant’s invention are all in the same field of endeavor teaching belt articles worn around a wearer. Adding a well-known hidden interior pocket on the belt as taught by Kalmoeris or on any other belt article would be a predictable variation to one having ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. 
Applicant remarks that Colorado (US 2010/0193288) and Jordan (US 5,970,517) fail to teach a stop on the lanyard between the first and second ends that does not pass through the lanyard buckle and permits only a length of the lanyard to be removed from the belt. Further, Applicant argues that the knot (320) of Colorado is not a stop.
Colorado teaches a lanyard (bailout rope: 50), a lanyard buckle (descender device: 450, figure 4A), and a stop (knot: 320). The lanyard (50) has a proximal end (310), a distal end (330), and two or three knots there along (320: paragraph 0034). The knot (320) as seen in figures 1, 2A, 2B, 2C, 2D and 3A closest to the proximal end (310) and spaced therefrom is located between the first and second end (310, 320) of the lanyard. The knots (320) abut descender device/lanyard buckle (450) to stop the decent and permitting only a length of the lanyard to pass therethrough since the knots will not pass through the descender device, leaving the proximal end portion of the lanyard not removed from the belt (see paragraph 0038-0037 detailing this). The stop as claimed reads on the knot (320) of Colordao, since the stop does not require structure that would get around a knot. Therefore, Colorado teaches the limitation as claimed.

Applicant remarks that Colorado in view of Jordan fail to teach a channel formed in said belt body, since the chancel of Colordao is secured outside of the belt.
Colordao teaches a belt body, which is formed by waist belt portion 430 and pouch portion 20 (see figures 4A and 4B).  The channel is located between the walls of pouch portion 20 (see figures 3A and 3B), which is part of the belt body. The lanyard (50) passes through the channel formed by pouch portion 20 (see figures 3A). Therefore, Colorado teaches the channel as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732